Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  March 24, 2021                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  161359                                                                                                        Brian K. Zahra
                                                                                                              David F. Viviano
                                                                                                          Richard H. Bernstein
                                                                                                          Elizabeth T. Clement
                                                                                                           Megan K. Cavanagh
  SUSAN MICKELS,                                                                                           Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                           Justices

  v                                                                    SC: 161359
                                                                       COA: 344977
                                                                       Wayne CC: 16-013725-NI
  SUBURBAN MOBILITY AUTHORITY
  FOR REGIONAL TRANSPORTATION,
  a/k/a SMART,
             Defendant-Appellant,
  and
  D. MACRO CONTRACTORS, INC.,
            Defendant/Cross-Defendant,
  and
  CB ASPHALT MAINTENANCE, LLC,
           Defendant,
  and
  POCO, INC.,
                   Defendant/Cross-Plaintiff.

  ______________________________________/

        On order of the Court, the application for leave to appeal the February 4, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J., would grant leave to appeal.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 24, 2021
           a0317
                                                                                  Clerk